Citation Nr: 0500081	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  00-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression with alcoholism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1976 to 
December 1976, February 1980 to October 1982, and October 
1982 to June 1984.  This case comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO) on the issue of 
depression with alcoholism, and a January 1999 rating 
decision issued by the VA Regional Office in St. Paul, 
Minnesota on the issues of hearing loss and post-traumatic 
stress disorder (PTSD).

The Board notes that the veteran submitted a written 
statement to the Board, which was received by the Board in 
August 2004.  There is no document of record waiving initial 
RO consideration of this new evidence.  The Board cannot 
consider additional evidence without first remanding the case 
to the RO for initial consideration.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, although the veteran's statement 
refers to the claimed issues of depression, hearing loss and 
PTSD, the Board observes that the statement merely reiterates 
other statements received from the veteran and previously 
associated with the claims file.  Consequently, the veteran 
is not prejudiced by the lack of initial review of this 
statement at the current RO of record.

The issue of entitlement to service connection for left ear 
hearing loss will be discussed in the Remand section of this 
decision.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in October 1995, 
the RO denied the veteran's claim for entitlement to service 
connection for depression with alcoholism.

2.  The evidence associated with the claims file subsequent 
to the October 1995 rating decision regarding depression with 
alcoholism is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In an unappealed rating decision issued in October 1995, 
the RO denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss.

4.  The evidence associated with the claims file subsequent 
to the October 1995 rating decision regarding left ear 
hearing loss is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The evidence associated with the claims file subsequent 
to the October 1995 rating decision regarding right ear 
hearing loss is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

6.  In an unappealed rating decision issued in October 1996, 
the RO denied the veteran's claim for entitlement to service 
connection for PTSD.

7.  The evidence associated with the claims file subsequent 
to the October 1996 rating decision regarding PTSD is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for depression with alcoholism is not new 
and material, and the claim, therefore, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); see also 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for left ear hearing loss is new and 
material, and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); see 
also 38 C.F.R. §§ 3.104, 3.156(a) (2004).


3.  Evidence submitted to reopen the claim for entitlement to 
service connection for right ear hearing loss is not new and 
material, and the claim, therefore, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); see also 38 C.F.R. §§ 3.104, 3.156(a) (2004).

4.  Evidence submitted to reopen the claim for entitlement to 
service connection for PTSD is not new and material, and the 
claim, therefore, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001); see also 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, and on the issue of 
depression with alcoholism, VA notified the veteran by a 
letter dated in March 2003 what evidence was necessary to 
sustain a claim for service connection.  In this letter, the 
veteran was notified that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The veteran 
was also notified by a letter dated in March 2004 what 
evidence was necessary to substantiate his claim to reopen 
the claim of entitlement to service connection for depression 
with alcoholism.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence regarding his claimed depression 
with alcoholism has been fulfilled.  Id.

Regarding the issues of bilateral hearing loss and PTSD, VA 
notified the veteran by a letter dated in March 2003 what 
evidence was necessary to sustain a claim for service 
connection.  In this letter, the veteran was notified that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The veteran was also notified in a 
September 1999 statement of the case what evidence was 
necessary to substantiate his claim to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
and PTSD.  The duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence regarding his claimed disabilities has been 
fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file.  The veteran's VA 
treatment records as of July 1987 are on file.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The veteran in this case filed his claim to reopen 
the issue of entitlement to service connection for depression 
with alcoholism in April 1999, the issue of entitlement to 
service connection for bilateral hearing loss in November 
1998, and the issue of entitlement to service connection for 
PTSD in August 1998, all before the effective date for 
regulatory change of the new and material evidence 
requirement.  As such, the changes to the definition of new 
and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New and material evidence to reopen a claim of entitlement to 
service connection for depression with alcoholism.

In an October 1995 rating decision, the RO denied service 
connection for depression with alcoholism, finding that 
service medical records were "entirely negative for any 
mention of or treatment for any chronic psychological 
problems to include the now claimed depression."  The RO 
further explained that there was also no evidence to show 
that the veteran's claimed depression "manifested itself to 
a compensable degree within one year of the veteran's 
separation from active duty."  The relevant evidence of 
record at the time of the October 1995 rating decision 
included a DD-214 for the period of February 1980 to October 
1982, the veteran's service medical records, a service 
personnel record, a DD-214 for the period of August 1976 to 
December 1976, private treatment records from April 1993 and 
May 1994, VA out-patient treatment records from November 1994 
to April 1995, VA in- and out-patient treatment records from 
July 1987 to February 1994, evidence of cancelled VA 
examinations from June 1995, evidence of VA examinations for 
which the veteran failed to report from September 1995, and 
numerous statements received from the veteran.  Although 
notified of the RO's denial of the claim in October 1995, the 
veteran did not appeal that decision within one year of such 
notice; therefore, the October 1995 rating decision was 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995); see also 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2004).

The evidence pertinent to the veteran's claim of entitlement 
to service connection for depression and alcoholism that was 
associated with the claims file subsequent to the 1995 rating 
decision includes:  administrative discharge records; VA in-
patient treatment notes from July 1997 to August 1997; a 
general VA examination report from January 1998; VA in-
patient treatment notes from March 1999 to April 1999; VA 
out-patient treatment notes from January 1999 to October 
2000; and several statements from the veteran.

The veteran contends in his statements that his depression 
with alcoholism was caused by a stressful event in service 
when he was allegedly pushed through a glass window.  Service 
medical records show that this incident occurred in April 
1983.  However, the service medical records also show that 
the veteran entered an alcohol treatment program while in 
service, beginning in August 1980 and concluding in September 
1980.  During this treatment for alcohol abuse, the veteran 
reported that he began drinking at the age of 12.  Upon 
discharge from treatment, he was diagnosed with "Alcoholism, 
habitual excessive drinking."  

Upon review of the evidence associated with the veteran's 
claims file since the October 1995 final rating decision, the 
Board observes that the diagnoses have not changed.  For 
example, previously associated medical evidence dated in 
February 1995 reports that the veteran was diagnoses with 
"Alcohol dependence, chronic, continuous," and, 
"Depression of unknown etiology."  The most recent 
diagnosis is found among the newly associated medical 
evidence.  This March 1999 VA treatment report notes that the 
veteran was diagnosed with "Alcohol dependence," and 
"Depression [not otherwise specified]."

The Board notes that among the newly associated evidence, 
there remains no evidence to support the veteran's contention 
that his depression with alcoholism was incurred in or 
aggravated by incidents in service.  The newly associated 
evidence reiterates previously assigned diagnoses.  Upon 
review of this evidence, the Board finds that the above-
mentioned evidence is "new" in the sense that this evidence 
was not previously of record, but it is cumulative or 
duplicative of evidence associated with the claims file prior 
to the October 1995 rating decision.    It is, therefore, not 
"material" for purposes of reopening the claim, as it does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered to fairly decide the merits of the claim.  For 
these reasons, the Board finds that the additional evidence 
associated with the file since the October 1995 decision 
denying the veteran's claim for entitlement to service 
connection for depression with alcoholism is not new and 
material, and so the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

In an October 1995 rating decision, the RO denied service 
connection for bilateral hearing loss, finding that service 
medical records were "entirely negative for any mention of 
or treatment for hearing loss," and "All audiometric 
evaluations were within normal limits for VA purposes within 
the 1000 to 4000 cycle range."  The RO further explained 
that there was an "absence of evidence that the veteran's 
claimed hearing loss was incurred in or aggravated by his 
active duty," and that there was no evidence to show that 
the veteran's claimed hearing loss "manifested itself to a 
compensable degree within one year of the veteran's 
separation from active duty."  The evidence relevant to 
hearing loss and of record at the time of the October 1995 
rating decision included a DD-214 for the period of February 
1980 to October 1982, the veteran's service medical records, 
a service personnel record, a DD-214 for the period of August 
1976 to December 1976, evidence that the veteran's June 1995 
VA audiological examination was cancelled due to the 
veteran's inability to attend, evidence that the veteran's 
failed to report for a VA audiological examination in 
September 1995, and the veteran's statements.  Although 
notified of the RO's denial of the claim in October 1995, the 
veteran did not appeal that decision within one year of such 
notice; therefore, the October 1995 rating decision was 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995); see also 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2004).

The evidence pertinent to the veteran's claim of entitlement 
to service connection for bilateral hearing loss that was 
associated with the claims file subsequent to the 1995 rating 
decision includes:  administrative discharge records; a 
general VA examination report from January 1998; VA audiology 
clinic and examination reports from November 1998 to December 
1998; VA out-patient treatment notes from January 1999 to 
October 2000; evidence that the veteran failed to report for 
a VA audiological examination in June 2003; evidence that the 
veteran failed to report for a VA audiological examination in 
July 2004; and statements from the veteran.

The Board notes that among the newly associated evidence, 
there is evidence to support the veteran's contention that 
his hearing loss was incurred in service.  Upon review of 
this evidence, the Board finds that the December 1998 VA 
audiology examination is both "new" in the sense that this 
evidence was not previously of record, and is "material" 
for purposes of reopening the claim of entitlement to service 
connection for left ear hearing loss, as it bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim, as a 
left ear hearing loss for VA purposes is now shown.  
38 C.F.R. § 3.385 (2004).  For these reasons, the Board finds 
that the additional evidence associated with the file since 
the RO's 1995 decision denying the veteran's claim for 
entitlement to service connection for left ear hearing loss 
is new and material, and so the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

However, the evidence submitted subsequent to the 1995 RO 
decision denying entitlement to service connection for right 
ear hearing loss is not new and material.  Evidence of a 
right ear hearing loss for VA purposes is not shown by this 
evidence and therefore, it is not so significant that it must 
be considered to fairly decide the merits of this issue.  
Accordingly, the claim of entitlement to service connection 
for a right ear hearing loss is not reopened.  Id. 

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD.

In an October 1996 rating decision, service connection for 
PTSD was denied, finding that there was no diagnosis of PTSD, 
there was no evidence of in-service treatment for psychiatric 
problems, and that the veteran had failed to report for a VA 
examination that had been scheduled to determine whether he 
had PTSD.  The evidence of record at the time of the October 
1996 rating decision included a DD-214 for the period of 
February 1980 to October 1982, the veteran's service medical 
records, a service personnel record, a DD-214 for the period 
of August 1976 to December 1976, VA in- and out-patient 
treatment records from July 1987 to February 1994, evidence 
of cancelled VA examinations from June 1995, evidence of VA 
examinations for which the veteran failed to report from 
September 1995, administrative discharge records, evidence of 
VA examinations for which the veteran failed to report from 
October 1996, and the veteran's statements.  Although 
notified of the denial of the claim in October 1996, the 
veteran did not appeal that decision within one year of such 
notice; therefore, the October 1996 rating decision was 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1996); see also 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2004).

The evidence pertinent to the veteran's claim of entitlement 
to service connection for PTSD that was associated with the 
claims file subsequent to the 1996 rating decision includes:  
in-patient treatment notes dating from July 1997 to August 
1997; evidence that the veteran failed to report for a VA 
psychiatric examination in December 1998; in-patient 
treatment notes from March 1999 to April 1999; evidence that 
the veteran failed to report for a VA psychiatric examination 
in May 1999; and the veteran's statements.

Upon review of the evidence associated with the veteran's 
claims file since the October 1996 final rating decision, the 
Board observes that there remains no diagnosis of PTSD.  
Further, the veteran has failed to report for no fewer than 
five VA psychiatric examinations, which were scheduled to 
determine whether any psychiatric disability existed, the 
nature and extent of any such disability, and its etiology.

The Board notes the newly associated psychiatric evidence 
reiterates previously assigned diagnoses of depression and 
alcoholism, but offers nothing in the way of evidence to 
suggest a diagnosis of PTSD.  Upon review of this evidence, 
the Board finds that the above-mentioned evidence is "new" 
in the sense that this evidence was not previously of record, 
but it is cumulative or duplicative of evidence associated 
with the claims file prior to the October 1996 rating 
decision, and relative only to a previously adjudicated 
issue.  It is, therefore, not "material" for purposes of 
reopening the claim, as it does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered to 
fairly decide the merits of the claim.  For these reasons, 
the Board finds that the additional evidence associated with 
the file since the October 1996 decision denying the 
veteran's claim for entitlement to service connection for 
PTSD is not new and material, and so the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for depression with 
alcoholism is not reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for left ear hearing loss 
is reopened; the claim is granted to this extent only.

New and material evidence not having been received, the claim 
for entitlement to service connection for right ear hearing 
loss is not reopened.

New and material evidence having not been received, the claim 
for entitlement to service connection for PTSD is not 
reopened.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the VCAA and for further and complete 
development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he has a current left ear hearing 
loss that is the result of noise exposure from weapons fire 
and exposure to loud engines while he was in the service.  
Service medical records show that the veteran did not seek 
treatment for hearing-related problems while in service.  In 
statements received by the RO-MO in April 2003 and January 
2004, the veteran asserted that he shot weapons as a primary 
duty, and that this service caused his hearing loss.  
Evidence associated with the claims file confirms that the 
veteran's specialty was as a rifleman for nearly six years.

A VA audiogram conducted in November 1998 confirms that the 
veteran had, at that time, "mild dropping to severe high 
frequency, sensorineural hearing loss of the left ear."  
This audiological examination report does not offer an 
opinion as to the etiology of the veteran's left ear hearing 
loss.  A nexus opinion is required.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those requirements for sustaining a claim 
for service connection.

2.  The veteran should be requested to 
identify all sources of medical treatment 
for hearing loss received from June 1984 
to the present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's entire claims 
file should be made available and 
reviewed by an appropriate VA examiner, 
and a nexus opinion offered regarding the 
etiology and onset of the veteran's left 
ear hearing loss.  A complete rationale 
for all opinions should be provided.  The 
examiner must state whether any diagnosed 
left ear hearing loss is related to the 
veteran's military service or to any 
incident therein, to include as due to 
noise exposure.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it should 
be so stated.  The report prepared should 
be typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one shall be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

4.  The veteran is hereby notified that, 
should a VA examination be required in 
the development of a nexus opinion 
regarding the etiology and on-set of his 
left ear hearing loss, it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


